UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6022



ELMER BARLEY,

                                              Plaintiff - Appellant,

          versus


CAMPBELL COUNTY CIRCUIT COURT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-739-2)


Submitted:   April 29, 2005                   Decided:   May 11, 2005


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elmer Barley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Elmer   L.   Barley   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.         See Barley v.

Campbell Cnty Court, No. CA-04-739-2 (E.D. Va. Dec. 22, 2004).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -